Exhibit 10.1 

 

ACQUISITION AGREEMENT

BY AND AMONG

CANNA CORPORATION

A Colorado corporation

AGRA NUTRACEUTICALS CORPORATION

a Colorado corporation

and

THE MAJORITY SHAREHOLDER OF

AGRA NUTRACEUTICALS CORPORATION

JANUARY 16, 2020

1 

 

 

ACQUISITION AGREEMENT

This Acquisition Agreement (the “Agreement”) is dated as of this 16th day of
January 2020, (the “Effective Date”) by and among on the one hand, CANNA
CORPORATION a Colorado corporation, with a business address of 17201 Collins
Avenue, Suite 3204, Sunny Isles Beach, Florida 33160, (the “Company” or “CNCC”),
and its controlling shareholder, Dror Svorai, an individual, and on the other
hand, AGRA NUTRACEUTICALS CORPORATION a Colorado corporation, with a business
address of 5830 W. Oakland Park Blvd., Suite 100, Sunrise, Florida 33351,
(“AGRA”), and the majority shareholder of AGRA, the SBS Eco Trust, (the “AGRA
Shareholder”), who owns seventy-seven, and five tenth percent (77.5%) of the
issued and outstanding capital stock of AGRA (the “AGRA Shares”). (CNCC, AGRA,
the AGRA Shareholder may be referred to herein individually as a “party” and
collectively as the “parties”; and CNCC and AGRA individually as a “Corporation”
or collectively, as the “Corporations”.)

RECITALS

WHEREAS, as of the Closing Date (as hereinafter defined in Section 9.1), CNCC
desires to acquire AGRA as a majority-owned subsidiary through a share exchange
wherein it receives the AGRA Shares from the AGRA Shareholder in return for
which the AGRA Shareholder shall receive shares of restricted preferred stock
and restricted common stock of CNCC, (collectively, the “CNCC Shares”) as
described in Section 1.3, “Share Exchange”; and

WHEREAS, the AGRA Shareholder agrees to the Share Exchange pursuant to the terms
and conditions of this Agreement; and

WHEREAS, as a result of the Share Exchange, AGRA shall be acquired by CNCC and
become a majority-owned subsidiary of CNCC to operate under its own management.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein to which the parties hereto have agreed, the parties agree as
follows:

ARTICLE I

Acquisition

1.1 Acquisition. At Closing (as hereinafter defined in Section 9.1):

a) AGRA NUTRACEUTICALS CORPORATION, a Colorado corporation, shall be acquired by
Canna Corporation, a Colorado corporation, by reason of CNCC’s acquiring the
AGRA Shares.

b) CNCC and the AGRA Shareholder shall exchange the AGRA Shares for the

2 

 

 

CNCC Shares in the manner hereinafter set forth in Section 1.3.

c) All third-party shareholders of CNCC will retain their CNCC shares.

1.3 Share Exchange. At Closing (as hereinafter defined in Section 9.1), to
execute the Acquisition, the AGRA Shareholder will exchange the AGRA Shares,
consisting of Nineteen Million, Four Hundred and Twenty-One, Four Hundred and
Forty-Four (19,421,444) shares, par value $.0004, or 77.5% of all the issued and
outstanding shares of common stock of AGRA, for Eight Hundred and Three Thousand
(803,000) shares of Series A preferred stock, par value $.0001, and One Hundred
and Ninety-Seven Million (197,000,000) shares of restricted common stock of
CNCC, par value $.0001, (the “CNCC Shares”) as held and titled to Dror Svorai,
an individual and controlling shareholder of CNCC who is irrevocably
transferring said shares to the AGRA Shareholder. The CNCC Shares will be issued
to the AGRA Shareholder within ten (10) business days of the Closing. The CNCC
common stock issued to the AGRA Shareholder, 197,000,000, issued shall
consequently represent 86.8% of the total issued and outstanding shares of
common stock of CNCC, which as of the Effective Date of this Agreement shall be
226,965,896 shares.

1.4 Approval of Shareholders; No Material Changes. Pursuant to applicable
statutory provisions, this Acquisition requires the approval of the shareholders
of each of CNCC and AGRA. The conditions of the applicable statutes of the State
of Colorado have been complied with as follows:

a) The board of directors of each Corporation has recommended to each
Corporation’s respective shareholders that the Acquisition be approved by a vote
of its shareholders, which vote and approval has been attested thereto by a
majority vote of the shareholders of each Corporation, and such Acquisition has
been subsequently approved by the majority or unanimous vote of the board of
directors of each Corporation.

b) This Agreement does not conflict with or make changes in the Articles of
Incorporation or the Bylaws of CNCC.

1.5 Record Date of Acquisition. The record date of the Acquisition shall be the
Closing Date.

1.6 Exemption from Registration. The parties hereto intend that all CNCC Shares
issued in connection with the Acquisition shall be restricted pursuant to Rule
144, and exempt from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”).

ARTICLE II

Fundamental Terms and Conditions Post Closing

2.1 Additional Fundamental Terms and Conditions. All provisions stated under
“ARTICLE X”, “Covenants Subsequent to the Date of Closing”, are herewith
incorporated in

3 

 

 

this Section as fundamental terms and conditions of the Agreement in addition to
those stated in “ARTICLE I” and shall remain obligations of the respective
parties hereto, and shall continue post-Closing per Section 12.15, “Survival of
Terms and Conditions.”

ARTICLE III

Representations and Warranties of AGRA

AGRA hereby represents and warrants to CNCC that:

3.1 Organization.

a) AGRA is a corporation duly organized, validly existing and in good standing
under the laws of Colorado and has all necessary corporate powers to
beneficially control and own its properties and to carry on its business as now
owned and operated by it, and is duly qualified and registered to do business in
the State of Florida, holding all necessary business permits and certifications
required under law and regulation to conduct its business, and is in good
standing in each of the political geographic locales where its business requires
qualification.

b) AGRA’s wholly-owned subsidiary, Norwest, SA, is a corporation duly organized,
validly existing and in good standing under the laws of Brazil and has all
necessary corporate powers to beneficially control and own its properties and to
carry on its business in Brazil as now owned and operated by it, holding all
necessary business permits and certifications required under Brazilian law and
regulation to conduct its business, and is in good standing in each of the
political geographic locales where its business requires qualification.

3.2 Certain Agreements. AGRA is not in default of any contract, agreement,
undertaking or arrangement to which it is bound wherein such default could be
reasonably expected to have a material adverse effect on the business, assets,
existing asset valuations, properties, operations, results of operations,
condition (financial or otherwise), or prospects of AGRA which constitute the
primary material reason for CNCC’s entry into this Agreement. (Each a “Material
Adverse Effect”)

3.3 Capitalization. Prior to Closing, all the issued and outstanding capital of
AGRA shall consist of Fifty Million (50,000,000) shares of common stock, par
value $.0004, of which Twenty-Five Million, Fifty-Five Thousand, and Five
(25,055,005) shares of common stock are issued and outstanding, and Two Million
shares of preferred stock, par value $.0004 per share of which Two Million
(2,000,000) shares of preferred stock are issued and outstanding. All shares of
capital stock issued and outstanding are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating AGRA to issue any additional AGRA Shares at any time.

4 

 

 

3.4 Subsidiaries/Operating Divisions/Ownership Interests. As of the date of this
Agreement, AGRA. has one, wholly-owned subsidiary, Norwest S.A., a Brazilian
corporation (the “Subsidiary”). Prior to Closing, AGRA shall have delivered to
CNCC documents supporting its ownership interest in the Subsidiary, including,
but not limited to, specific documents from the boards of directors verifying
said ownership interest and that such ownership interest is free and clear of
liens, obligations and all other encumbrances. Failure to comply with the
provisions of this paragraph, shall be considered a breach of this Agreement.

3.5 Directors and Executive Officers. The names and titles of the directors and
executive officers of AGRA are as follows:



Name Position

Sacha Alessandro Ceruti President and CEO, Director

Devin Avery Treasurer, Director

Esther Bittelman Secretary, Director

Daniel Rodgers Director

Syed Rizvi Director

David Lilly Director





3.6 Compliance with Laws. To the best of AGRA’s knowledge, both AGRA and its
Subsidiary has complied with, and is not in violation of, applicable federal,
state or local statutes, laws and regulations in the countries in which either
operates or is registered, including any federal or state, regional or municipal
securities laws, except where such non-compliance would not have a material
adverse impact upon its business or properties.

3.7 Authority. The Board of Directors of AGRA has authorized the execution of
this Agreement and the consummation of the transactions contemplated herein, and
AGRA has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of AGRA
and is enforceable in accordance with its terms and conditions.

3.8 Ability to Carry Out Obligations. The execution and delivery of this
Agreement by AGRA and the performance by AGRA of its obligations hereunder in
the time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which AGRA, or its
Subsidiary, is a party, or by which either may be bound, nor will any consents
or authorizations of any party other than those hereto be required, (b) an event
that would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of AGRA or its
Subsidiary, or (c) an event that would result in the creation or imposition of
any lien, charge or encumbrance on any asset of AGRA or its Subsidiary.

3.9 Undisclosed Liabilities. Except as disclosed to CNCC prior to the Closing of
this Agreement, as of the date of Closing, AGRA and its Subsidiary shall have no
debts, liabilities, liens or obligations of any nature (whether accrued,
absolute, contingent, direct, indirect,

5 

 

 

unliquidated or otherwise and whether due or to become due) arising out of
transactions entered into on, or prior to, the Closing Date, or any transaction,
series of transactions, action or inaction occurring on or prior to the Closing
Date, or any statement of facts or conditions existing on, or prior to, the
Closing Date (regardless of when such liability or obligation is asserted), or
as stated in its financial statements submitted to CNCC prior to Closing (the
“AGRA Financial Statements”). The AGRA Financial Statements shall present
fairly, in all material respects, the financial condition of AGRA and its
Subsidiary.

3.10 Tax Returns. Except as disclosed to CNCC prior to the Closing, AGRA and its
Subsidiary, within the times and in the manner prescribed by law,has filed or
will file all applicable tax returns required by law in the jurisdictions in
which either operates and has paid all taxes, assessments and penalties due and
payable up to the Closing Date. The provisions for taxes, if any, are accurately
reflected in the AGRA Financial Statements and are herein warranted by AGRA to
CNCC as adequate.

3.11 Litigation and Complaints.

a) AGRA is not engaged in any litigation or arbitration proceedings, and there
are no such proceedings or suits pending or, to the knowledge of AGRA,
threatened against or by AGRA. To the best of AGRA's knowledge, there are no
matters or circumstances which are likely to give rise to any such litigation or
arbitration proceedings by or against AGRA.

b) AGRA is not subject to any investigation, inquiry or enforcement proceedings
or processes by any governmental entity, and to the best of AGRA's knowledge,
there are no matters or circumstances which are likely to give rise to any such
investigation, inquiry, proceedings or process.

3.12 Absence of Changes. As of the Closing Date, there shall not have been any
change in financial condition or operations of AGRA which changes would be
regarded as materially adverse.

3.13 Indemnification. AGRA agrees to indemnify, defend and hold CNCC harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against CNCC which arise out of, or result from (i) any breach by AGRA in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by AGRA under this Agreement, (ii) a failure of any representation or warranty
in this Article III or (iii) any untrue statement made by AGRA in this
Agreement.

3.14 Restricted Securities. AGRA and the AGRA Shareholder acknowledge that all
of the CNCC Shares issued by CNCC shall be restricted pursuant to Rule 144 and
exempt from the registration requirements of the Securities Act.

6 

 

 

(a)       The AGRA Shareholder has been advised that the CNCC Shares have not
been registered under the Securities Act, or any state securities act in
reliance on exemptions therefrom.

(b)       The CNCC Shares are being acquired solely for the AGRA Shareholder’s
own account, for investment and are not being acquired with a view to or for the
resale, distribution, subdivision or fractionalization thereof, the AGRA
Shareholder has no present plans to enter into any such contract, undertaking,
agreement or arrangement and the AGRA Shareholder further understands that the
CNCC Shares, may only be resold pursuant to a registration statement under the
Securities Act, or pursuant to an available exemption from registration;

(c)       The AGRA Shareholder acknowledges, in connection with the exchange of
the CNCC Shares, that no representation has been made by representatives of CNCC
regarding its business, assets or prospects other than that set forth herein and
that each is relying upon the information set forth in the public filings made
by CNCC and such other representations and warranties as set forth in this
Agreement.

(d)       The AGRA Shareholder acknowledges that it is either an “accredited
investor” within the meaning of Regulation D under the Securities Act or has
sufficient knowledge and experience in financial matters to be capable of
evaluating the merits and risks of exchanging its AGRA Shares for CNCC Shares
and it is able to bear the economic risk of the transactions contemplated
hereby.

(e)       The AGRA Shareholder agrees that the certificate or certificates
representing the CNCC Shares will be inscribed with substantially the following
legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of Canna Corporation’s counsel that registration is not required
under said Act.”

3.15 Criminal or Civil Acts. For the period of five years prior to the execution
of this Agreement, no executive officer, director or principal stockholder of
AGRA has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD/FINRA judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or Commission
or NASD/FINRA proceeding.

3.16 Full Disclosure. None of the representations and warranties made by AGRA
herein, certificate or memorandum furnished or to be furnished by AGRA, or on
its behalf, contains or will contain any untrue statement of material fact or
omit any material fact the omission of which would be misleading.

3.17 Acceptability of Books and Records. To the best of AGRA’s knowledge and
belief, AGRA represents to CNCC that, up to the Closing Date, its book and
records, including, but not limited to, its list of shareholders, financial
statements and ledger of corporate actions: (i) fairly represent the financial
condition and business records of AGRA, (ii) are in compliance with USGAAP.

7 

 

 

ARTICLE IV

Representations and Warranties of CNCC

CNCC represents and warrants to AGRA that:

4.1 Organization. CNCC is a corporation duly organized, validly existing and in
good standing under the laws of Colorado, has all necessary corporate powers to
carry on its business, and is duly qualified and registered to do business in
the state of its location, Florida, holding all necessary business permits and
certifications required under law and regulation to conduct its business, and is
in good standing in each of the political geographic locales where its business
requires qualification.

4.2 Certain Agreements. Except as disclosed to AGRA prior to Closing, CNCC is
not in default of any contract, agreement, undertaking or arrangement to which
it is bound wherein such default could be reasonably expected to have a material
adverse effect on the business, assets, properties, operations, results of
operations, condition (financial or otherwise) or prospects of CNCC (a “Material
Adverse Effect”).

4.3 Capitalization. As of the Effective Date of this Agreement, the authorized
capital of CNCC shall consist of (i) 350,000,000 shares of common stock, par
value per share of $.0001, of which 226,965,896 shares are issued and
outstanding, and (ii) 10,000,000 shares of preferred stock, wherein only one
class is designated, Series A preferred stock, par value per share of $.0001, of
which 1,000,000 shares are designated and 803,000 shares are issued and
outstanding. All outstanding capital stock of CNCC as stated in section 1.3 (the
“Share Exchange”) is duly and validly issued, fully paid and non-assessable.
Except for obligations for the issuance of additional shares of common stock
pertaining to this Agreement and as disclosed to AGRA in writing prior to
Closing, there are no outstanding subscriptions, options, rights, warrants,
debentures, instruments, convertible securities, or other agreements or
commitments, or obligations of any kind that would require CNCC to issue any
shares of its common and/or preferred stock in the future.

4.4 Subsidiaries. As of the Closing Date, CNCC shall not have any subsidiaries.

4.5 Directors and Executive Officers. The name and title of the directors and
executive officers of CNCC are as follows:

Name Position

Dror Svorai President, Secretary, Treasurer, sole Director

4.6 Compliance with Laws. To the best of CNCC’s knowledge, CNCC has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.

8 

 

 

4.7 Authority. The Board of Directors and shareholders of CNCC has authorized
the execution of this Agreement and the consummation of the transactions
contemplated herein, and CNCC has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of CNCC and is enforceable in accordance with its terms and
conditions.

4.8 Undisclosed Liabilities. Except as disclosed to AGRA prior to the Closing of
this Agreement, as of the Closing Date, CNCC shall have no debts, liabilities,
liens or obligations of any nature (whether accrued, absolute, contingent,
direct, indirect, unliquidated or otherwise and whether due or to become due)
arising out of transactions entered into on, or prior to, the Closing Date, or
any transaction, series of transactions, action or inaction occurring on, or
prior to, the Closing Date, or any state of facts or condition existing on, or
prior to, the Closing Date (regardless of when such liability or obligation is
asserted), or as stated in the financial statements of CNCC as stated in its
financial statements submitted to AGRA prior to Closing (the “CNCC Financial
Statements”). The CNCC Financial Statements shall present fairly, in all
material respects, the financial condition of CNCC.

4.9 Tax Returns. Except as disclosed to AGRA prior to the Closing of this
Agreement, CNCC, within the times and in the manner prescribed by law, has filed
or will file all federal, state and local tax returns required by law and has
paid, or made arrangements to pay, all taxes, assessments and penalties due and
payable. The provisions for taxes, if any, are accurately reflected in its CNCC
Financial Statements and are adequate.

4.10 Litigation and Complaints.

a)       Except as already disclosed to AGRA, CNCC is not engaged in any
litigation or arbitration proceedings, and there are no such proceedings or
suits pending or, to the knowledge of CNCC, threatened against or by CNCC. To
the best of CNCC’s knowledge, there are no matters or circumstances which are
likely to give rise to any such litigation or arbitration proceedings by or
against CNCC.

b)       CNCC is not subject to any investigation, inquiry or enforcement
proceedings or processes by any governmental entity, and to the best of CNCC’s
knowledge, there are no matters or circumstances which are likely to give rise
to any such investigation, inquiry, proceedings or process.

4.11 Absence of Changes. Except as disclosed to AGRA prior to Closing, since the
date of the CNCC Financial Statements, there has not been any change in the
financial condition or operations of CNCC which would be regarded as materially
adverse.

4.12 Indemnification.

a) CNCC agrees to indemnify, defend and hold AGRA harmless against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including interest, penalties
and reasonable attorney fees asserted by third parties against AGRA which arise
out of, or result

9 

 

 

from (i) any breach by CNCC in performing any of its covenants or agreements
under this Agreement or in any schedule, certificate, exhibit or other
instrument furnished or to be furnished by CNCC under this Agreement, (ii) a
failure of any representation or warranty in this Article IV or (iii) any untrue
statement made by CNCC in this Agreement.

b) From the Closing Date until the end of time, the prior officers and directors
of CNCC their individual and collective heirs, agents, business associates or
representatives and affiliates, agree to indemnify, defend and hold any and all
such new officers and directors of CNCC appointed as a result of this Agreement
harmless from and against any and all liabilities, obligations, losses, claims,
damages, lawsuits, costs, charges or other expenses of any kind, including, but
not limited to, attorneys' fees, paralegal and other legal costs, (collectively,
the "Claims"), which may arise out of any theory of liability (including, but
not limited to, contract, strict liability or tort), which is related directly
or indirectly to any of the Actions and Representations (as defined in the Hold
Harmless And Indemnification Agreement) of any one or more of the prior officers
and directors per the terms and conditions of that certain, separate “Hold
Harmless And Indemnification Agreement” of even date. Failure of the prior
officers and directors of CNCC to fulfill the terms and conditions of separate
Hold Harmless And Indemnification Agreement, may be deemed at the sole option of
the new officers and directors of CNCC as a breach of this Agreement.

4.13 Restricted Securities. CNCC acknowledges that all of the AGRA Shares issued
by AGRA are restricted pursuant to Rule 144 and exempt from the registration
requirements of the Securities Act of 1933 of the United States, as amended.

4.14. Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of CNCC has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD/FINRA judgment or decree,
or is currently the subject to any investigation in connection with a felony
crime or Commission or NASD/FINRA proceeding.

4.15 Full Disclosure. None of the representations and warranties made by CNCC
herein, certificate or memorandum furnished or to be furnished by CNCC, or on
its behalf, contains or will contain any untrue statement of material fact or
omit any material fact the omission of which would be misleading.

4.16 Acceptability of Books and Records. To the best of CNCC’s knowledge and
belief, CNCC represents to AGRA and the AGRA Shareholder that, up to the Closing
Date, its book and records, including, but not limited to, the CNCC Financial
Statements and ledger of corporate actions: (i) fairly represent the financial
condition and business records of CNCC, and (ii) are in compliance with USGAAP.

10 

 

 

ARTICLE V

Representations and Warranties of the AGRA Shareholder

5.1 Share Ownership. The AGRA Shareholder holds 77.5% of all the issued and
outstanding shares of AGRA. Such AGRA The shares held by the AGRA Shareholder
are not subject to any claims, liabilities, liens, charges, encumbrances or
equities of any kind. The AGRA Shareholder holds authority to exchange its AGRA
Shares pursuant to this Agreement and to deliver the AGRA Shares to CNCC at
Closing, and will therein transfer to CNCC valid title thereto, free and clear
of all claims, liabilities, liens, pledges or charges of any kind.

5.2 Investment Intent. The AGRA Shareholder understands and acknowledges that
the AGRA Shares are being exchanged in reliance upon the exemption provided in
4(2) of the Securities Act of 1933 of the United States, as amended, for non
public offerings; and makes the following representations and warranties, with
the intent that the same may be relied upon in determining its suitability to
acquire the CNCC Shares:

a)       The CNCC Shares are being acquired solely for the account of the AGRA
Shareholder, for investment purposes only, and not with a view toward, or for
sale in connection with, any distribution thereof, and with no present intention
of distributing or reselling any portion of the CNCC Shares.

b)       The AGRA Shareholder agrees not to dispose of its CNCC Shares or any
portion thereof unless and until counsel for the CNCC shall have determined that
the intended disposition is permissible and does not violate the Securities Act
of 1933, as amended, or any applicable state securities laws, or the rules and
regulations thereunder.

c)       The AGRA Shareholder acknowledges that CNCC has made all documents
pertaining to all aspects of the transactions contemplated herein available to
him/her and to his/her qualified representatives, if any, and has offered such
person(s) an opportunity to discuss the transactions contemplated herein with
an/the officer(s) of CNCC.

d)       The AGRA Shareholder is knowledgeable and experienced in making and
evaluating investments of this nature and desires to accept the Share Exchange
(as referenced in Section 1.3) on the terms and conditions of this Agreement.

e)       The AGRA Shareholder is able to bear the economic risk of the
investment that results from the Share Exchange (as referenced in Section 1.3).

f)       The AGRA Shareholder understands that its investment in the CNCC Shares
is not liquid and has adequate means of providing for its current needs and
contingencies and has no need for liquidity in this investment.

5.3 Indemnification. The AGRA Shareholder recognize that the offer of the CNCC
Shares in the Share Exchange (as referenced in Section 1.3) is based upon its
representations and warranties set forth and contained herein, and hereby agree
to indemnify and hold harmless CNCC, its current officers, directors, employees,
representatives and agents, against all liability,

11 

 

 

costs or expenses (including reasonable attorney’s fees) arising as a result of
any misrepresentation made herein by any such Shareholders.

5.4 Restricted Securities. The AGRA Shareholder understands and agrees that the
certificate evidencing the CNCC Shares will have a restrictive legend placed
thereon stating that the CNCC Shares have not been registered under the
Securities Act of 1933 of the United States, as amended, or any state securities
laws, and setting forth, or referring to, the restriction on transferability and
sale of the CNCC Shares.

ARTICLE VI

Covenants Prior to the Date of Closing

6.1 Investigative Rights. Prior to Closing, each Corporation shall provide to
the other, and such other Corporation’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each Corporation’s properties,
books, contracts, commitments and records, financial and otherwise, for the
purpose of examining the same. Each Corporation shall furnish the other with all
information concerning each Corporation’s affairs as the other Corporation may
reasonably request. If during the investigative period one Corporation learns
that a representation of the other was not accurate, no claim may be asserted by
the Corporation so learning that a representation of the other was not accurate.
If the transaction contemplated hereby is not completed, all documents received
by one Corporation belonging to the other and/or their attorneys or other
representatives, shall be returned to the respective Corporation and all
information so received shall be treated as confidential.

6.2 Conduct of Business. Prior to Closing. Each Corporation shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other Corporation, except in the
normal course of business. Neither Corporation shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities. Neither Corporation shall
enter into negotiations with any third party or complete any transaction with a
third party involving the sale of any of its assets or the exchange of any of
its common stock unless agreed to by the other Corporation or as defined in this
Agreement.

6.3 Confidential Information. Each party will treat all non-public, confidential
and trade secret information received from any other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement. Moreover, all such information shall be returned
to the party providing it in the event this Agreement is terminated.

6.4 Notice of Non-Compliance. Each party shall give prompt notice to all other
parties hereto of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

12 

 

 

ARTICLE VII

Conditions Precedent to AGRA’s Performance

7.1 AGRA Obligations. AGRA’s obligations hereunder shall be subject to the
satisfaction at or before Closing of all the conditions set forth in this
Article VII. AGRA may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by it of any other condition of or any of its other
rights or remedies, at law or in equity, if CNCC shall be in default of any of
its representations, warranties or covenants under this Agreement.

7.2 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by CNCC in this Agreement or in
any written statement that shall be delivered to AGRA by CNCC under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.

7.3 Performance. CNCC shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing.

7.4 Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against CNCC on or before Closing.

7.5 Corporate Action. CNCC shall have obtained in the form of a written
resolution, the approval of (i) a majority of votes as held by its shareholders
for the transaction contemplated by this Agreement, and (ii) its Board of
Directors.

ARTICLE VIII

Conditions Precedent to CNCC’s Performance

8.1 Conditions. CNCC’s obligations hereunder shall be subject to the
satisfaction at or before the Closing of all the conditions set forth in this
Article VIII. CNCC may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by it of any other condition of or any of its rights
or remedies, at law or in equity, if AGRA shall be in default of any of its
representations, warranties or covenants under this Agreement.

8.2 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by AGRA in this Agreement or in
any written statement that shall be delivered to CNCC by AGRA under this
Agreement shall be true and accurate on and as of the date of Closing as though
made at that time.

13 

 

 

8.3 Performance. AGRA shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing.

8.4 Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against AGRA on or before Closing.

8.5 Corporate Action. AGRA shall have obtained in the form of a written
resolution, the approval of (i) its shareholders for the transaction
contemplated by this Agreement, and (ii) its Board of Directors.

ARTICLE IX

Closing

9.1 Closing. The closing or consummation of this Agreement shall be held on a
business day at the offices of CNCC or at any mutually agreeable place which
shall be not more than thirty (30) days following the filing with, and
acceptance by, the Securities and Exchange Commission of a definitive
Information Statement on the transaction contemplated herein, and a completion
of a mailing to the shareholders of record of CNCC (per the certified records of
CNCC’s transfer agent) of said Information Statement (the “Closing Date”). At
the Closing:

a)       CNCC shall deliver the CNCC Shares to the AGRA Shareholder within ten
(10) business days of Closing Date, and a copy of a resolution of its Board of
Directors authorizing said delivery per the terms and conditions of this
Agreement.

b)       In return for the CNCC Shares, the AGRA Shareholder shall deliver to
CNCC certificates or other representation acceptable to CNCC representing
transfer of the AGRA Shares.

c)       AGRA shall deliver to CNCC (a) signed minutes of its meeting of its
board of directors approving this Agreement, and (b) either a signed majority
resolution of its shareholders approving this Agreement, or an Officer’s
Certificate verifying majority shareholder approval.

ARTICLE X

Covenants Subsequent to the Date of Closing

10.1 Ongoing Current Information Requirement. CNCC and AGRA agree that following
Closing, CNCC and AGRA shall each remain a fully reporting SEC company, each
filing financial and disclosure reports with the SEC and other regulatory
entities in accordance with all federal, state and municipal law and regulation.
CNCC’s and AGRA’s Boards of Directors shall remain committed to the on-time
filing of such reports for each Corporation as

14 

 

 

required by the SEC in order to maintain a contiguous, current filing status
with the SEC for both. CNCC similarly provides ongoing current disclosure
information to OTC Markets, its current trading platform for its publicly-held
common stock (the “Current Information Rating”). CNCC shall remain obligated to
obtain and maintain a Current Information Rating on OTC Markets. In addition,
CNCC’s and AGRA’s Boards of Directors shall remain committed to the on-time
filing of such reports for each Corporation as required by other regulatory
authorities. In the future, should CNCC, AGRA, or any of either Corporation’s
current or future subsidiaries become listed on any trading platform including
OTC Markets, or any other stock or a commodities’ exchange for trading in the
United States, Canada or elsewhere, CNCC’s and AGRA’s Board of Directors (as
applicable) shall remain committed to the on-time filing of any and all reports
and disclosure as required by each such trading platform in accordance with all
its applicable laws and regulations. For a period of thirty-six (36) months from
the Closing Date, any failure to maintain any such ongoing current filing status
at any time shall be deemed a breach of this Agreement.

10.2 Debenture Payment Requirement. CNCC agrees to make ongoing, timely
installment payments on behalf of AGRA and its AGRA subsidiary under the terms
and conditions of that certain debenture, dated December 11, 2008, in principal
amount of $856,000 (U.S.), with an outstanding balance at Closing of $517,311
(U.S.), (the “Debenture”), by and between the predecessor to AGRA and/or its
subsidiary and the AGRA Shareholder, as assigned to the AGRA Shareholder by the
E B Financial Trust. Failure to make any installment payment due under the
Debenture within thirty (30) days of its due date, may be regarded by the AGRA
Shareholder as a breach of this Agreement.

10.3 Payment of Taxes. CNCC agrees to make ongoing, timely payments on behalf of
AGRA and its subsidiary toward any and all taxes, assessments and penalties,
duties, permits, licenses, filing applications or other governmental or
regulatory instruments (collectively, the “Governmental Assessments”) which may
be due and payable by AGRA or its subsidiary or future subsidiaries, to an
governmental taxing authority in any country, region, or municipality, in which
any such Governmental Assessments may be deemed owed.

10.4 Debt Conversions and Reservation of Shares. Immediately post-Closing, any
debtholder of CNCC or AGRA, his successors or assigns, shall at their sole
option have the right to convert at any time, in whole or in part, any portion
of any convertible promissory note issued by either Corporation (each
respectively a “Note”) for as long as the Note is outstanding, into free-trading
shares of common stock or shares of restricted stock, as allowed in accordance
with federal law and regulation (collectively, the “Conversions” or
individually, a “Conversion”). Respective to each Note, the post-Closing Board
of Directors of either Corporation (as applicable) shall issue a written
majority resolution authorizing any such Conversion at any time in accordance
with all federal and state law and regulation, as well as a Share Reservation
Letter (as hereinafter described) per Note to its transfer agent pertaining to
any and all Conversions. Each such resolution and Share Reservation Letter
respective to each Note shall be issued to the respective said debtholder within
ten (10) business days of the Closing Date. Each Share Reservation Letter shall
direct the transfer agent to reserve from the authorized shares of common stock,
a quantity of shares equivalent to the quantity of shares into which the
aggregate outstanding balance of each respective Note (assuming their maximum
amount of principal,

15 

 

 

interest and fees that may be due and payable on the Note’s maturity date) may
be converted, when divided by a fixed price per share Conversion Price stated in
the respective Note (the “Note Share Reservation”). Failure by either
Corporation to (i) issue the aforementioned resolutions, (ii) issue each
respective Share Reservation Letter, (iii) maintain an adequate quantity of
authorized shares to enable any Share Reservation or Conversion, or (iv)
maintain a Note Share Reservation per Note in an adequate quantity to convert
the aggregate outstanding balance of any respective Note, subject to adjustments
for share issuances receive by a respective debtholder for any and all
Conversions per Note, shall be considered a breach of the respective Note and
this Agreement.

10.6 Reservation of Shares, Preferred Stock. CNCC and AGRA agree that after
Closing each respective Board of Director shall be required at all times to have
reserved an adequate quantity of its common stock of the respective Corporation
to allow at any time the conversion, in whole or in part, of any and all
convertible preferred stock of said Corporation (the “Preferred Stock Share
Reservation”). Failure by either Corporation to (i) maintain an adequate
quantity of authorized shares to enable any Preferred Stock Share Reservation or
the conversion of such preferred stock, subject to adjustments for share
issuances from such conversions, shall be considered a breach of this Agreement.

ARTICLE XI

Publicity/Confidentiality

11.1 Publicity and Reports. The parties shall coordinate and cooperate with all
publicity relating to the transactions contemplated by this Agreement, and no
party hereto shall issue any press release, publicity statement or other public
notice relating to this Agreement or the transactions contemplated by this
Agreement without first obtaining the prior written consent of any relevant
party, except that no party shall be precluded from making such filings or
giving such notices as may be required by law or the rules of any stock market
or exchange. The parties shall cooperate and shall use their reasonable efforts
to agree on the form of any press releases to be issued following the execution
and delivery of this Agreement announcing the signing and the consummation of
the transactions contemplated by this Agreement.

11.2 Confidentiality. All non-public information disclosed by any party or its
representatives, whether before or after the date hereof, in connection with the
transactions contemplated by, or the discussions and negotiations preceding,
this Agreement to any other party or their respective representatives shall be
kept confidential by such other party and their respective representatives and
shall not be used by any such persons other than as contemplated by this
Agreement, except to the extent that such information (i) was known by the
recipient when received, (ii) is or hereafter becomes lawfully obtainable from
other sources, (iii) is necessary or appropriate to disclose to a governmental
entity having jurisdiction over the parties, (iv) as may otherwise be required
by law, or (v) to the extent such duty as to confidentiality is waived in
writing by the other party.

16 

 

 

ARTICLE XII

General Provisions

12.1 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision herein.

12.2 No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.

12.3 Non-Waiver. The failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants or conditions of this
Agreement or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.

12.4 No Modification. This Agreement may not be amended or modified except by a
written agreement signed by all parties hereto.

12.5 Entire Agreement. This Agreement constitutes the final understanding and
agreement among the parties with respect to the subject matter hereof and
supersedes all prior negotiations, understandings and agreements between and
among the parties, whether written or oral.

12.6 Choice of Law and Venue. The parties hereto agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be exclusively governed by
Florida law without respect to its conflict of law provisions. The parties
hereto further agree to submit to personal jurisdiction in the state or federal
courts in Miami-Dade County, Florida, the United States, as such courts shall
serve as the exclusive venue for all dispute resolution, wherein said courts
shall apply the governing Florida law.

12.7 Attorney’s Fees. In the event of any court proceeding to enforce the terms
hereof or of any dispute hereunder, the prevailing party in such proceeding
and/or dispute shall be entitled to recover its expenses associated therewith
including, without limitation, reasonable attorneys’ and paralegals’ fees and
costs through and including all trial and appellate levels and post-judgment
proceedings.

12.8 Dispute Resolution; Agreement to Arbitrate. It is the intention of the
parties hereto that before filing a lawsuit, all controversies, disputes and
claims of any type between the parties connected to this Agreement will be
resolved by binding Arbitration per the provisions of the Florida Arbitration
Code, Chapter 682, Florida Statutes, except as otherwise provided herein.

12.9 Severability. The provisions of this Agreement are severable and the
unenforceability of any provision shall not affect the enforceability of any
other provision hereof.

17 

 

 

In addition, in the event that any provision of this Agreement (or any portion
thereof) is determined by a court to be unenforceable as drafted by virtue of
the scope, duration, extent or character of any obligation contained herein, the
parties acknowledge that it is their intention that such provision (or portion
thereof) shall be construed in a manner designed to effectuate the purposes of
such provision to the maximum extent enforceable under applicable law.

12.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. The parties agree that this Agreement,
agreements ancillary to this Agreement, and related documents to be entered into
in connection with this Agreement will be considered signed when the signature
of a party is delivered by facsimile transmission, or an electronic copy of this
Agreement is delivered bearing electronic signatures of the parties thereto.
Such facsimile or electronic signature shall be treated in all respects as
having the same effect as an original signature.

12.11 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
and properly addressed to each one’s respective address as listed herein.

12.12 No Assignment; Binding Effect. Neither this Agreement nor any rights or
obligations under it are assignable. Subject to the foregoing sentence, this
Agreement shall inure to and be binding upon the heirs, executors, personal
representatives, successors and assigns of each of the parties to this
Agreement.

12.13 Finders/Brokers. No agent, broker, finder or investment or commercial
banker, or other person or firms engaged by or acting on behalf of CNCC or AGRA
or any of their affiliates in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any broker's or finder's or similar fees or
other commissions as a result of this Agreement or such transactions.

12.14 Expenses. Each party will bear their own expenses, including, but not
limited to, legal, accounting, paralegal, administrative and State filing fees
incurred in connection with this Agreement.

12.15 Survival of Terms and Conditions. All provisions, terms and conditions of
this Agreement which by their text specify that they survive, or which need to
do so to give full force and effect to their intent and effect, will survive the
Closing or any termination of this Agreement, or until such provision, term or
condition is fulfilled by the parties so obligated to do so to the satisfaction
of the other parties hereto (the “Survival”). Such provisions, terms and
conditions includes, but are not limited to, the representations, warranties,
covenants and agreements of the parties in this Agreement or in any instrument,
certificate, opinion or other writing connected directly or indirectly to this
Agreement, and any or all of the content of “ARTICLE X”, “Covenants Subsequent
to the Date of Closing”, contained herein.

18 

 

 

12.16 Termination, Amendment and Waiver.

a) Termination. This Agreement may be terminated at any time, whether before or
after approval of matters presented in connection with it, or after Closing:

(1) By mutual written consent of CNCC, AGRA and the named AGRA Shareholder;

(2) In writing to the other parties hereto by CNCC, AGRA or the named AGRA
Shareholder, if:

(i) Any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or

(ii) The transaction shall not have been consummated on or before the Closing
Date unless such failure is the result of a material breach of this Agreement by
a party hereto seeking to terminate this Agreement.

(iii) Any material breach has occurred of any article, section or provision of
this Agreement, including, but not limited to, ARTICLE X, “Covenants Subsequent
to the Date of Closing”.

(3) By CNCC, if AGRA (a) breaches any of its representations or warranties
hereof, (b) fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement, or (c) experiences any event in
CNCC’s sole judgment that constitutes a Material Adverse Effect as defined in
Section 3.2; and

(4) By AGRA, if CNCC (a) breaches any of its representations or warranties
hereof, (b) fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement, or (c) experiences any event in
AGRA’s sole judgment that constitutes a Material Adverse Effect as defined in
Section 4.2.

b) Effect of Termination. In the event of termination of this Agreement prior to
Closing, this Agreement shall forthwith immediately become void and have no
effect, without any liability or obligation on the part of any party hereto,
except that such termination shall not relieve any party hereto from liability
for any intentional breach of any of the terms and conditions of this Agreement.

c) Extension; Waiver. As pertains to this Agreement, at any time the parties
may, to the extent legally allowable: (a) extend the time for the performance of
any of the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the

19 

 

 

representations and warranties contained herein or in any document delivered
pursuant hereto or waive compliance with any of the agreements or conditions
contained herein. Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of each party hereto. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.

d) Procedure for Termination, Amendment, Extension or Waiver. A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of (i) CNCC, an action by its
respective Board of Directors, and (ii) AGRA, an action by its respective Board
of Directors or (iii) a written action signed by a majority of the AGRA
Shareholder.

12.17 Authorization; No Conflicts. A responsible officer of each party has read
and understands the contents of this Agreement and is empowered and duly
authorized on behalf of that party to execute it. The execution, delivery, and
performance of this Agreement has been duly and validly authorized by the boards
of directors of CNCC and AGRA and by all other necessary corporate action. This
Agreement constitutes the legal, valid and binding obligation, enforceable in
accordance with its terms and conditions. The execution, delivery and
performance of this Agreement will not directly or indirectly (a) contravene,
conflict with, violate, or constitute a breach or default (whether upon lapse of
time and/or the occurrence of any act or event or otherwise) under, the charter
documents or by-laws of either CNCC or AGRA, (b) result in the imposition of any
encumbrance, or (c) contravene, conflict with or result in a violation of law or
order.

12.18 Further Assurances. The parties hereto shall cooperate with one another at
reasonable times and on reasonable conditions and shall promptly execute and
deliver such instruments and documents as may be reasonably necessary in order
to fully carry out the intent and purposes of this Agreement, the relationship
contemplated hereunder, and any and all provisions contained herein, including,
but not limited to, Article X, “Covenants Subsequent to the Date of Closing”.

12.19 Parties in Interest. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

12.20 No Interpretation Against Drafter. There shall be no rule of
interpretation against the drafter in drafting this Agreement. All parties
acknowledge they have had ample time to review this Agreement, make or negotiate
any changes they deem necessary, and have had the opportunity to review this
Agreement with their respective attorneys. Accordingly, any rule of law or any
legal decision that would require interpretation of any claimed ambiguities in
this Agreement against the Party that drafted it has no application and is
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to affect the intent of the parties.

 

20 

 [image_001.jpg]



 

 

 [image_002.jpg]